UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6551



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES LAMONT JOHNSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-98-137-WLO; CA-04-541-1-1)


Submitted:   September 27, 2005       Decided:   September 30, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Lamont Johnson, Appellant Pro Se. Paul Alexander Weinman,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             James Lamont Johnson seeks to appeal the district court’s

order    adopting   the    recommendation       of   the    magistrate    judge,

construing Johnson’s motion as one under 28 U.S.C. § 2255 (2000),

and dismissing it as successive.             The order is not appealable

unless   a   circuit     justice   or   judge     issues    a    certificate   of

appealability.      28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have independently

reviewed the record and conclude that Johnson has not made the

requisite     showing.      Accordingly,     we      deny   a    certificate   of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       DISMISSED




                                    - 2 -